Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1:  An embodiment(s)/arrangement(s) as described in Figs. 1-2, 4, 7, to claims 11-22.
Species 2:  An embodiment(s)/arrangement(s) as described in Figs. 3, 5-6, to claims 23-25.
Species 3:  Another embodiment(s)/arrangement(s) as described in Figs. 8-11, originally to a non-claimed invention.
Species 4:  Another embodiment(s)/arrangement(s) as described in Figs. 12-13, originally to a non-claimed invention.
Species 5:  An embodiment(s)/arrangement(s) as described in Figs. 14-15, to claims 26-30.
Species 6:  Another embodiment(s)/arrangement(s) as described in Figs. 21-24, originally to a non-claimed invention.
The species are independent or distinct because of claiming plurality different configuration  and arrangements providing with plurality of optical cable assemblies, each having a different/distinct in the structure configurations/embodiment (e.g. different in styles/shapes of stacking/support/extension member) and geometrically arrangement of the optical cable assemblies/ferrules (e.g. with or without a characterizing of connector housing, with or without a configuration of spring forces), which trigger those optical cable assemblies/ferrules configurations and arrangements having different fabrication/arrangement requirements and operation/function modes.   Therefore, a distinct search is required for each of the separate and distinct species.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883